Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference number “1412” in figure 14 has been used to designate both height and aligner in paras. 0105 and 0107.
Reference number “1512” in figure 14 has been used to designate both height and appliance in para. 0109.
Reference number “111a” in para. 0059 has been used to designate both first appliance and first occlusal block.
Reference number “110a” in para. 0068 has been used to designate both first appliance and first engagement structure.
Reference number “136a” in para. 0069 has been used to designate both first base and second base.
Reference number “152” in para. 0082-83 has been used to designate both retaining feature and undercut.
Reference number “110” in para. 0084 has been used to designate both engagement structure and occlusal block.
Reference number “1411” in para. 0099 and 0129 has been used to designate both engagement structure and occlusal block.
The drawings are objected to because in fig. 20, there is an unlabeled arrow to the right of ref. num. 1514 which appears to be a computer mouse pointer.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description:
Figure 14 does not include reference number 1530
Figure 6 does not include reference number 136a.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 10a, 10b, 116b, 122a, 122b, 111b, 142a, 1470, 1500, 1604, 1719, 1712, 2010, 2012.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Para. 0051: “appliance100b” is a misspelling
Para. 0059: “110for” is a misspelling
Para. 0063: “blocks111” is a misspelling
Para. 0068: “block111a” is a misspelling
Para. 0070: “surface112b” is a misspelling
Para. 0144: The title “Methods and systems thermoforming an object needs a quotation mark at the end of the title.
Para. 0144: In the specification, the title of U.S. Patent 9,103,338 is stated to be “Methods and systems thermoforming an object”, however the patent with that number is titled “Hydraulic System for Aircraft Actuators”.
Appropriate correction is required.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code: “invisalign.com” in para. 0144. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The use of the term Invisalign™ in paras. 0039 and 0045, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 21 is objected to because of the following informalities:  “layers thermoformed material of the second appliance of the second appliance” is grammatically incorrect and “of the . Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "plurality of occlusal blocks of claim 17" in p. 50 line 17.  There is insufficient antecedent basis for this limitation in the claim, as claim 17 does not recite a “plurality of occlusal blocks”. Claims 19-22, which are dependent on claim 18, are similarly rejected. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 does not further limit the subject matter of claim 17 because claim 18 recites “the plurality of occlusal blocks of claim 17”, but claim 17 does not recite a “plurality of occlusal blocks”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being obvious over Webber et al (U.S. Publication 2016/0361139 A1) in view of Wu et al (U.S. Publication 2015/0238280 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
In regards to claim 1, Webber et al teaches: 
A plurality of occlusal blocks for a mandibular relocation, comprising: a first occlusal block (406-2) comprising a first surface; and a second occlusal block (406-1) comprising a second surface to engage the first surface (fig. 4; para. 0051). Webber et al fails to teach wherein the first surface and the second surface are shaped to engage each other with a curvature difference.
 (fig. 12B; para. 0086, 0285).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental aligners for relocation of the mandible.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webber et al to incorporate the teachings of Wu et al and provide an apparatus wherein the first surface and the second surface are shaped to engage each other with a curvature difference. Doing so would allow the occlusal blocks to avoid interference between cusps of teeth that may otherwise hit interferences in an opposing jaw which could increase the likelihood of unwanted tooth and/or jaw movements (Wu et al para. 0086).


    PNG
    media_image1.png
    669
    571
    media_image1.png
    Greyscale

In regards to claim 2, Webber et al/Wu et al discloses the invention substantially as claimed. Wu et al further teaches: 
wherein the first surface (first surface in annotated fig. 14B) and the second surface (second surface in annotated fig. 14B) comprise similar shape profiles oriented in opposing directions (fig. 14A, 14B).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webber et al/Wu et al to incorporate the further teachings of Wu et al and provide an apparatus wherein the first surface 

In regards to claim 3, Webber et al/Wu et al discloses the invention substantially as claimed. Wu et al further teaches: 
wherein the first surface (first surface in annotated fig. 14B) and the second surface (second surface in annotated fig. 14B) are shaped to engage each other along an engagement line (fig. 14A; para. 0056).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webber et al/Wu et al to incorporate the further teachings of Wu et al and provide an apparatus wherein the first surface and the second surface are shaped to engage each other along an engagement line. Doing so would allow the first and second occlusal blocks to guide the lower jaw into position and gain desired lateral or prevent unwanted lateral movement (Wu et al para. 0056). 

In regards to claim 4, Webber et al/Wu et al discloses the invention substantially as claimed. Wu et al further teaches: 
wherein the first surface (128) and the second surface (130) are shaped to engage each other with the curvature difference along a substantially straight line (fig. 1C).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webber et al/Wu et al to incorporate the further teachings of Wu et al and provide an apparatus wherein the first surface and the second surface are shaped to engage each other with the curvature difference along a substantially straight line. Doing so would allow the first and second occlusal blocks to more easily engage with each other. 

In regards to claim 5, Webber et al/Wu et al discloses the invention substantially as claimed. Wu et al further teaches:
wherein the first surface (128) and the second surface (130) are shaped to engage each other at a locus of engagement, the locus of engagement extending along the line (fig. 1C).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webber et al/Wu et al to incorporate the further teachings of Wu et al and provide an apparatus wherein wherein the first surface and the second surface are shaped to engage each other at a locus of engagement, the locus of engagement extending along the line. Doing so would allow the first and second occlusal blocks to more fully engage with each other. 

In regards to claim 6, Webber et al/Wu et al discloses the invention substantially as claimed. Wu et al further teaches:
wherein a first 3D shape profile of the first surface (first surface in annotated fig. 14B) and a second 3D shape profile of the second surface (second surface in annotated fig. 14B) correspond to each other and optionally wherein the first 3D shape profile matches the second 3D shape profile (fig. 14A, 14B; para. 0056, 0063).  
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webber et al/Wu et al to incorporate the further teachings of Wu et al and provide an apparatus wherein a first 3D shape profile of the first surface and a second 3D shape profile of the second surface correspond to each other and optionally wherein the first 3D shape profile matches the second 3D shape profile. Doing so would allow the first and second occlusal blocks to more fully engage with each other. 

In regards to claim 7, Webber et al/Wu et al discloses the invention substantially as claimed. Webber et al further teaches:
wherein the first occlusal block and the second occlusal block correspond to replicas of each other (para. 0138). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Webber et al/Wu et al, and further in view of Falkel (U.S. Publication 2018/0078344 A1).
In regards to claim 8, Webber et al teaches:
A plurality of occlusal blocks for a mandibular relocation, comprising: a first occlusal block (406-2) comprising a first surface and a second occlusal block (406-1) comprising a second surface to engage the first surface (fig. 4; para. 0051). 
Webber et al fails to teach a first midline, the first surface comprising a first portion on a first side of the midline and a second portion on a second side of a midline the first portion comprising a curvature different from the second portion and wherein the first surface and the second surface are shaped to engage each other with a curvature difference.
However, Wu et al teaches wherein the first surface (12066) and the second surface (1208) are shaped to engage each other with a curvature difference (figs. 12B; para. 0086, 
However, Falkel teaches a first midline (para. 0045 “reference axis”), the first surface (26) comprising a first portion on a first side of the midline and a second portion on a second side of a midline the first portion comprising a curvature different from the second portion (para. 0044).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental aligners for relocation of the mandible.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webber et al to incorporate the teachings of Wu et al and Falkel and provide an apparatus with a first midline, the first surface comprising a first portion on a first side of the midline and a second portion on a second side of a midline the first portion comprising a curvature different from the second portion and provide an apparatus wherein the first surface and the second surface are shaped to engage each other with a curvature difference. Doing so would allow the first and second occlusal blocks to be customized for a patient’s dental treatment (Falkel para. 0041).

In regards to claim 9, Webber et al/Wu et al/Falkel discloses the invention substantially as claimed. Falkel further teaches: 
wherein the second occlusal block comprises a second midline (para. 0045 “reference axis”) and the second surface (28) comprises a first portion on a first side of the second midline and a second portion on a second side of the second midline, the first portion comprising a curvature different from the second portion (figs. 1, 2; para. 0044).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webber et al/Wu et al/Falkel to 

In regards to claim 10, Webber et al/Wu et al/Falkel discloses the invention substantially as claimed. Falkel further teaches: 
wherein the first portion of the first surface (26) comprises a curvature corresponding to a curvature of the second portion of the second surface (28) and a curvature of the second portion of the first surface (26) comprises a curvature corresponding to a curvature of the first portion of the second surface (28) (figs. 1, 2; paras. 0043, 0044).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webber et al/Wu et al/Falkel to incorporate the further teachings of Falkel and provide an apparatus wherein the first portion of the first surface comprises a curvature corresponding to a curvature of the second portion of the second surface and a curvature of the second portion of the first surface comprises a curvature corresponding to a curvature of the first portion of the second surface. Doing so would allow the first and second occlusal blocks to be customized for a patient’s dental treatment (para. 0041).

In regards to claim 11, Webber et al/Wu et al/Falkel discloses the invention substantially as claimed. Falkel further teaches: 
wherein each of the first portion and the second portion of the first surface (26) and the first portion and the second portion of the second surface (28) comprise convex surfaces (figs. 1, 2; para. 0044).


In regards to claim 12, Webber et al/Wu et al/Falkel discloses the invention substantially as claimed. Falkel further teaches: 
wherein the curvature of the first portion of the first surface (26) matches the curvature of the second portion of the second surface (28) and the curvature of the second portion of the first surface (26) matches the curvature of the first portion of the second surface (28) (figs. 1, 2; paras. 0043-0044). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webber et al/Wu et al/Falkel to incorporate the further teachings of Falkel and provide an apparatus wherein the curvature of the first portion of the first surface matches the curvature of the second portion of the second surface and the curvature of the second portion of the first surface matches the curvature of the first portion of the second surface. Doing so would allow the first and second occlusal blocks to be customized for a patient’s dental treatment (para. 0041).

In regards to claim 13, Webber et al/Wu et al/Falkel discloses the invention substantially as claimed. Falkel further teaches:
wherein one or more of the first portion or the second portion of the first surface (26) comprises a curvature of zero and wherein one or more of the first portion or the second portion of the second surface (28) comprises a curvature of zero (figs. 1, 2; para. 0044- 0045).


In regards to claim 14, Webber et al/Wu et al/Falkel discloses the invention substantially as claimed. Wu et al further teaches:
wherein a first 3D shape profile of the first surface (first surface in annotated fig. 14B) and a second 3D shape profile of the second surface (second surface in annotated fig. 14B) correspond to each other and optionally wherein the first 3D shape profile matches the second 3D shape profile (fig. 14A, 14B; para. 0056, 0063).  
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webber et al/Wu et al/Falkel to incorporate the further teachings of Wu et al and provide an apparatus wherein a first 3D shape profile of the first surface and a second 3D shape profile of the second surface correspond to each other and optionally wherein the first 3D shape profile matches the second 3D shape profile. Doing so would allow the first and second occlusal blocks to more fully engage with each other. 

In regards to claim 15, Webber et al/Wu et al/Falkel discloses the invention substantially as claimed. Webber et al further teaches:
The plurality of occlusal blocks of claim 8, wherein the first occlusal block and the second occlusal block correspond to replicas of each other (para. 0138).

In regards to claim 16, Webber et al/Wu et al/Falkel discloses the invention substantially as claimed. Webber et al further teaches: 
wherein the first occlusal block (406-2) comprises a first 3D exterior surface shape profile and the second occlusal block (406-1) comprises a second 3D exterior surface shape profile (para. 0064) and wherein the first 3D exterior surface shape profile matches the second 3D exterior surface shape profile to within 90% and optionally wherein the first occlusal block comprises a first volume and the second occlusal block comprises a second volume matching the first volume to within 90% (para. 0138, “same or different type of specialized feature”). 

In regards to claim 17, Webber et al/Wu et al/Falkel discloses the invention substantially as claimed. Wu et al further teaches: 
An apparatus for a mandibular relocation, comprising: a first appliance (114) comprising a first engagement structure (106), the first engagement structure comprising a first engagement surface (128) facing generally anteriorly (figs. 1A-1C; paras. 0069-0070) and a second appliance (116) comprising a second engagement structure (110), the second engagement structure comprising a second engagement surface (130) facing generally posteriorly (figs. 1A-1C; paras. 0069-0070) wherein one or more of the first engagement surface or the second engagement surface is curved (fig. 12B) to create an engagement line in a lingual-buccal direction with engagement between the first engagement surface and the second engagement surface. 
	Falkel further teaches a first engagement surface (26b) inclined with respect to a first midline of the first engagement structure (figs. 1-3, para. 0045, para 0052) and a second engagement surface (26a) inclined with respect to a midline of the second engagement structure (figs. 1-3, para. 0045, para 0052).


In regards to claim 18, Webber et al/Wu et al/Falkel discloses the invention substantially as claimed. Webber et al further teaches:
comprising a first layer of thermoformed material (402-2) on the first occlusal block (406-2) to shape a first engagement structure of a first mandibular relocation appliance (410-2) and second layer of thermoformed material (402-1) on the second occlusal block (406-1) to shape a second engagement structure of a second mandibular relocation appliance (402-1) (fig. 4; paras. 0061, 0082-83).

In regards to claim 19, Webber et al/Wu et al/Falkel discloses the invention substantially as claimed. Webber et al further teaches: 
wherein the first block (406-2) and the second block (406-1) are arranged to engage each other with the first layer (402-2) and the second layer (402-1) therebetween (fig. 4; paras. 0061, 0082-83).

In regards to claim 20, Webber et al/Wu et al/Falkel discloses the invention substantially as claimed. Webber et al further teaches: 
wherein the first layer (402-2) and the second layer (402-1) comprise a type of polymeric material and the first occlusal block (406-2) and the second occlusal block (406-1) comprise the type of polymeric material (fig. 4; para. 0068).

In regards to claim 21, Webber et al/Wu et al/Falkel discloses the invention substantially as claimed. Webber et al further teaches: 
comprising a first plurality of layers of thermoformed materials of the first appliance (410-2) on the first block (406-2) and a second plurality of layers thermoformed material of the second appliance of the second appliance (402-1) on the second block (406-1) (fig. 4, paras. 0061, 0082-83).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Webber et al/Wu et al/Falkel as applied to claims 8-21 above, and further in view of Wen et al (WO 2006/096558 A2) and further in view of Lotte (U.S. Publication 2003/0207224 A1). 
In regards to claim 22, Webber et al/Wu et al/Falkel disclose the invention substantially as claimed. Webber et al/Wu et al/Falkel fail to teach wherein the first plurality of layers comprises a harder layer of material between two softer layers of material and the second plurality of layers comprises the harder layer of material between the two softer layers of material, and optionally wherein the harder layer comprises a co-polyester and the softer layers of material comprise thermoplastic polyurethane.
However, Wen et al teaches wherein the first plurality of layers comprises a harder layer of material (3307) between two softer layers of material (3303, 3305) (fig. 33a-33b; para. 00292) and the second plurality of layers comprises the harder layer of material between the two softer 
Webber et al/Wu et al/Falkel/Wen et al fail to teach optionally wherein the harder layer comprises a co-polyester. However, Lotte teaches wherein the harder layer comprises a co-polyester (para. 0038).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental aligners.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webber et al/Wu et al/Falkel to incorporate the teachings of Wen et al and Lotte and provide an apparatus wherein the first plurality of layers comprises a harder layer of material between two softer layers of material and the second plurality of layers comprises the harder layer of material between the two softer layers of material, and optionally wherein the harder layer comprises a co-polyester and the softer layers of material comprise thermoplastic polyurethane. Doing so would help the fitting between the teeth of the patient's upper arch and the lower arch (Wen et al para. 00198).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 1st Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.N.H./Examiner, Art Unit 3772  

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772